IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0922
                              Filed May 11, 2016


MCCOMAS-LACINA CONSTRUCTION and UNITED WISCONSIN
INSURANCE CO. d/b/a UNITED HEARTLAND,
     Petitioners-Appellants,

vs.

STEPHEN DRAKE,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie Kunkle Vaudt,

Judge.



      Employer and insurance carrier appeal from the order affirming the

decision of the Iowa Workers’ Compensation Commissioner. AFFIRMED.




      Nathan R. McConkey of Huber, Book, Lanz & McConkey, P.L.L.C., West

Des Moines, for appellants.

      Thomas M. Wertz and Daniel J. Anderson of Wertz & Dake, P.C., Cedar

Rapids, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       McComas-Lacina Construction appeals from the district court’s ruling on

its petition for judicial review. The district court affirmed a workers’ compensation

award in favor of Stephen Drake.          McComas-Lacina argues the agency’s

decision “that Mr. Drake was credible and entitled to substantial disability in

relation to his first two dates of injury and permanent total disability concerning

his last date of injury was an abuse of discretion, irrational, illogical,

unreasonable, unjustifiable, arbitrary and capricious, an error of law and not

supported by substantial evidence.”

       On appeal, we apply the standards set forth in the Iowa Administrative

Procedure Act, Iowa Code chapter 17A (2013), to determine whether we reach

the same conclusions as the district court. “If we reach the same conclusions,

we affirm; otherwise we may reverse.” Mike Brooks, Inc. v. House, 843 N.W.2d

885, 889 (Iowa 2014).

       The legislature has “vested the commissioner with the discretion to make

factual determinations.” Id. Our court is bound by these factual determinations

“if they are supported by substantial evidence in the record before the court when

the record is viewed as a whole.” Id. Substantial evidence is defined as “the

quantity and quality of evidence that would be deemed sufficient by a neutral,

detached, and reasonable person, to establish the fact at issue when the

consequences resulting from the establishment of that fact are understood to be

serious and of great importance.” Iowa Code § 17A.19(10)(f)(1). “Evidence is

not insubstantial merely because different conclusions may be drawn from the

evidence.” Cedar Rapids Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 845 (Iowa
                                           3


2011) (citations omitted). Our court may consider evidence as substantial even if

we may have found a different conclusion than the fact finder. See id.

       An industrial disability determination presents a mixed question of law and

fact. See Larson Mfg. Co., Inc. v. Thorson, 763 N.W.2d 842, 856 (Iowa 2009).

“The commissioner has a duty to state the evidence relied upon and detail the

reasons for any conclusions.” Myers v. F.C.A. Servs., Inc., 592 N.W.2d 354, 356

(Iowa 1999). “[W]e may reverse the Commissioner’s application of the law to the

facts only if it is irrational, illogical, or wholly unjustifiable.” Lakeside Casino v.

Blue, 743 N.W.2d 169, 173 (Iowa 2007) (citation omitted).

       We begin and end our analysis with the following observation: “The

administrative process presupposes judgment calls are to be left to the agency.

Nearly all disputes are won or lost there.” Sellers v. Emp’t Appeal Bd., 531

N.W.2d 645, 646 (Iowa Ct. App. 1995) (citations omitted). A case reversing final

agency action on the ground the agency’s action is unsupported by substantial

evidence or is irrational, illogical, or wholly unjustifiable is the Bigfoot of the legal

community—an urban legend, rumored to exist but never confirmed. Here, the

employer had a full and fair opportunity to present its evidence and argument to

the deputy commissioner and the commissioner without success. The employer

challenged the agency’s findings, conclusions, and application of the facts to the

law in the district court without success. Like the district court, we have carefully

examined the grainy eight millimeter film of the administrative record. We can

add little to the thorough and well-reasoned ruling of the district court, and we will

not reiterate the same analysis here. We conclude the agency’s findings are

supported by substantial evidence, and its decision is not irrational, illogical,
                                         4


unreasonable, unjustifiable, arbitrary and capricious, or legally erroneous. The

search for Bigfoot continues.     The judgment of the district court is affirmed

without further opinion. See Iowa Ct. R. 21.26(1)(a), (b), (d), and (e).

       AFFIRMED.